Citation Nr: 0919305	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-38 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The Veteran had active service from September 1955 to 
September 1957.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In February 2006, the RO denied a claim for service 
connection for a back condition.  In July 2007, the RO 
determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for bilateral hearing loss.   
 
The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  

In March 2009, the Veteran was afforded a videoconference 
hearing before the undersigned Acting Veterans Law Judge 
rendering the determinations in these claims and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed decision, dated in December 2005, the 
Board determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for a hearing loss disability.  

2.  The evidence received since the Board's December 2005 
decision, which determined that new and material evidence had 
not been presented to reopen a claim of entitlement to 
service connection for a hearing loss disability, which was 
not previously of record, and which is not cumulative of 
other evidence of record, does not raise a reasonable 
possibility of substantiating the claim.  


3.  In an unappealed letter determination in January 1993, 
the RO denied a claim of entitlement to service connection 
for a back disability.  

4.  The evidence received since the RO's January 1993 letter 
determination decision does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 2005 Board decision, which determined that 
new and material evidence had not been presented to reopen a 
claim of entitlement to service connection for a hearing loss 
disability, is final.  38 U.S.C.A. § 7104.

2.  The evidence received subsequent to the December 2005 
Board decision is not new and material, and the requirements 
to reopen a claim of entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 5108, 5103(a), 5103A, 5107(b), 7104 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.156, 3.159 (2008).

3.  The January 1993 letter determination denying a claim of 
entitlement to service connection for a back disability is 
final.  38 U.S.C.A. § 7105.

4.  The evidence received subsequent to the January 1993 RO 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
back disability have not been met.  38 U.S.C.A. §§ 5108, 
5103(a), 5103A, 5107(b), 7104 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.156, 3.159 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Hearing Loss

In the present case, a claim of entitlement to service 
connection for hearing loss was initially denied in April 
1966.  The Veteran made several attempts to reopen his claim, 
the last of which was denied by the Board in a December 2005 
decision.  
That decision is final. See 38 U.S.C.A. § 7104.  Based on 
this procedural history, the appropriate question for 
consideration is whether new and material evidence has been 
received to reopen the claim.

In December 2006, the Veteran filed to reopen his claim.  In 
July 2007, the RO determined that new and material evidence 
had not been presented to reopen the claim.  The Veteran has 
appealed this decision.  See supplemental statement of the 
case, dated in March 2008; Veteran's substantive appeal, 
received in March 2008; 38 C.F.R. § 20.302(b)(2), (c) (2008).  

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008).  

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

The Veteran's claim to reopen was received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for an organic disease of the 
nervous system, such as sensorineural hearing loss, when it 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995. 

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2008).  

Again, the most recent and final denial of this claim was the 
December 2005 Board decision.  Therefore, it must be 
determined whether new and material evidence has been 
submitted since that time.  See 38 U.S.C.A. § 5108.  When 
determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The evidence of record at the time of the Board's December 
2005 decision included the Veteran's service treatment 
records, which did not show any relevant treatment, or 
diagnoses.  The Veteran's separation examination report, 
dated in September 1957, showed that his ears, and drums, 
were clinically evaluated as normal, and that the results 
from a whispered voice test were 15/15, bilaterally. 

In an April 1976 hearing, the Veteran testified that during 
service he was exposed to loud noise in the form of small 
arms fire, and artillery fire.  He further testified that he 
was treated for hearing loss during service, and that he had 
employment difficulties as early as 1965 due to hearing loss.  

Regarding the post-service medical evidence, it consisted of 
VA and non-VA reports, dated between 1966 and 2005.  This 
evidence showed that the Veteran had hearing loss.  An 
October 1975 VA examination report contained a finding that 
the Veteran's hearing loss was due to pre-service otitis 
media, with superimposed acoustic trauma due to gunfire.  In 
a May 2004 VA examination report, the Veteran reported a 
post-service employment history that included pipefitting, 
public road work, and construction work, to include use of 
jackhammers, power tools, and power lawn mowers.  The report 
showed that he was determined to have mild to profound 
sensorineural hearing loss, bilaterally, and that the 
examiner concluded that military noise exposure was less 
likely than not responsible for his hearing loss.  

Records from the Social Security Administration (SSA) 
included an August 1991 disability decision, which determined 
that the Veteran was disabled as of March 1981, with a 
primary diagnosis of TB (tuberculosis); there was no 
secondary diagnosis listed.  The reports show that some 
bilateral hearing loss was noted, and that the Veteran's 
post-service employment history included work as a laborer 
for construction companies, and as a cook-dishwasher.  
 
The Veteran's service records and service treatment reports 
indicated that he had been assigned to an engineering unit.  
His discharge (DD Form 214) showed that his military 
occupational specialty was "pioneer."  

At the time of the Board's December 2005 denial of the claim, 
there was no evidence to show that sensorineural hearing loss 
in either ear was manifest to a compensable degree within one 
year of separation from service, and no competent opinion 
associating current hearing loss in either ear with the 
Veteran's service.  

Evidence received since the last final Board decision in 
December 2005 consists of VA and non-VA medical treatment 
reports, dated between 2004 and 2007.  VA progress notes, 
dated between 2004 and 2006, include "problem lists" which 
note sensorineural hearing loss.  A report of test results 
from a private audiogram, dated in February 2007, contains 
only charted results, which appear to show that the Veteran 
has bilateral hearing loss as defined at 38 C.F.R. § 3.385.  

This evidence that was not of record at the time of the 
December 2005 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  However, the Board 
finds that this evidence is not material.  In this case, none 
of the submitted evidence is dated prior to 2004, which is 
about 46 years after separation from service.  None of the 
new medical evidence contains competent evidence to show that 
the Veteran has hearing loss in either ear that is related to 
his service many years ago, or that sensorineural hearing 
loss of either ear was manifest to a compensable degree 
within one year of separation from service.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  Treatment for a problem clearly seen 
by the Board in its prior decision does not provide a basis 
to reopen this claim.  In summary, the ultimate question in 
the case, which was previously unsubstantiated, continues to 
be unsupported.  

Also added to the record since December 2005 is the Veteran's 
hearing testimony offered before the undersigned in March 
2009.  At that time, he explained that during service he was 
exposed to loud machinery while performing duties with an 
engineering unit, to include explosions, jackhammers, cranes, 
bulldozers, and generators.  It was also argued that since 
service connection was in effect for tinnitus that it was 
reasonable to assume his hearing loss may also be related to 
service (the Board notes that, in fact, service connection is 
not currently in effect for tinnitus).  

The Veteran's own oral and written testimony and assertions 
as to a causal connection between his service and the claimed 
disability is duplicative and not new and material.  Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions on medical 
causation do not constitute material evidence to reopen a 
previously denied claim).  In Routen v. Brown, 10 Vet. App. 
183, 186 (1997), the Court noted "[l]ay assertions of 
medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C.A. 5108."  

For all of the above reasons, the Board therefore finds that 
the submitted evidence is not both new and material and does 
not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.  The claim is therefore not 
reopened.  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Back Disability

The Board initially notes that this appeal was certified to 
the Board in February 2007.  In December 2007, subsequent to 
the October 2006 statement of the case on the spine issue, 
medical evidence was received without a waiver of review by 
the agency of original jurisdiction.  However, under the 
circumstances, a remand is not required.  Specifically, this 
evidence consists of treatment for hearing loss symptoms in 
2007.  This evidence is not material to the basis for the 
Board's decision, below, which involves a claim for a back 
disability (in March 2008, a supplemental statement of the 
case was issued as to the application to reopen the claim for 
hearing loss).  Therefore, this evidence is not "pertinent" 
as defined at 38 C.F.R. § 20.1304(c) (2008), and a remand for 
RO consideration is not required.  

In June 1991, the Veteran raised a claim of entitlement to 
service connection for a back disability.  A January 1993 RO 
letter determination denied the claim, on the basis that the 
Veteran failed to furnish requested information.  A review of 
that letter indicates that it was accompanied by a full 
notice of appellate rights.  Therefore, such decision is 
final.  

In April 1999, the Veteran again sought service connection 
for a back disability.  Again, the claim was denied due to 
his failure to submit information, and this was explained in 
an August 1999 letter.  However, there is no showing that 
such communication was accompanied by notice of his appellate 
rights.  Thus, the last final decision for the purposes of 
this appeal is deemed to be January 1993.

Based on the procedural history as set forth above, the 
question for consideration is whether new and material 
evidence has been received to reopen the previously denied 
claim.  The criteria under 38 C.F.R. § 3.156 have already 
been set forth in this decision, and need not be repeated 
here.  Rather, the Board will proceed to discuss the evidence 
of record at the time of the last final January 1993 letter 
determination denying service connection for a back 
disability.

Of record in January 1993 were the Veteran's service 
treatment records, which showed no complaints of, treatment 
for, or a diagnosis of, a back disorder.  The Veteran's 
separation examination report, dated in September 1957, 
showed that his spine was clinically evaluated as normal.  

With respect to the post-service medical evidence, it 
consists of VA and non-VA reports, dated from 1966.  This 
evidence includes a VA examination report, dated in January 
1977, which showed complaints of back pain.  However, there 
was no relevant diagnosis and no discussion of the etiology 
of such complaints.  

VA progress notes, dated in August 1988, show complaints of 
back pain, and include a diagnosis of low back pain.  A July 
1991 VA X-ray report for the lumbar spine notes degenerative 
changes at L5, spina bifida occulta, and multilevel disc 
narrowing.  

A number of private treatment reports, to include X-ray 
reports, dated in 1989, show that the Veteran reported a one-
year history of low back arthritis, and that he was noted to 
have degenerative changes, and disc disease, at L2-3 and L4-
5, as well as a spondylosis  at L5, and spina bifida occulta 
at L5.  
 
A statement from A.B., M.D., dated in June 1990, indicates 
that the Veteran has a history of a back injury nine years 
before, and that since that injury he has had chronic back 
complaints.  

A decision of the SSA, dated in August 1991, notes that the 
Veteran has disorders that include severe arthritis of the 
lower back.  

Thus, at the time of the last final January 1993 RO decision, 
a current back disability was established, but there was no 
evidence demonstrating a relationship to active service.  

The pertinent clinical evidence received subsequent to 
January 1993 includes a 
May 2006 VA progress note.  That note showed treatment for 
psychiatric symptoms, and is remarkable for a reported 
history that includes a back injury in 1991, at which time he 
stopped working.  

Also added to the record since January 1993 is the Veteran's 
March 2009 hearing testimony before the undersigned.  At that 
time, he testified that he injured his back in 1956 while 
working as a tool room technician, at which time his duties 
included lifting heavy tools, and breaking and clearing ice 
while stationed in Korea.  He further testified that he 
sought treatment for back pain almost immediately following 
separation from service, but that these records were 
unobtainable.  

The Veteran is competent to testify that he injured his back 
in service and that he sought treatment soon after discharge.  
Moreover, such statements are not cumulative, and relate to 
an unestablished fact necessary to substantiate the claim, 
i.e., in-service incurrence.  However, it is determined that 
such statements, standing alone do not raise a reasonable 
possibility of substantiating the claim.  Indeed, at the time 
of the January 1993 letter determination, the evidence was 
absent any documentation of in-service injury, any post-
service treatment within approximately two decades of 
separation, and any medical statements relating a current 
condition to active service.  All such evidence remains 
lacking here.  Moreover, as noted previously, the Veteran's 
own oral and written testimony and assertions as to a causal 
connection between his service and the claimed disability is 
duplicative and not new and material.  Moray v. Brown, 5 Vet. 
App. 211 (1993).  

In sum, the evidence received after January 1993 does not 
tend to establish that a low back disability was incurred in 
active service or that spine arthritis was manifest within 
the first post-service year such as to enable a presumptive 
grant for chronic disease under 38 U.S.C.A. §§ 1112, 1113, 
1137 (West 2002) and 38 C.F.R. §§ 3.307, 3.309 (2008).  

For the foregoing reasons, the claim is not reopened.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


II.  Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  Regarding the hearing loss claim, 
the notification obligation in this case was accomplished by 
way of letters from the RO to the Veteran dated in May and 
October of 2005, and April 2007.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Regarding the low back claim, the notice letters above were 
not compliant with the requirements under Kent.  However, it 
is clear from his March 2009 hearing testimony that the 
Veteran understood what types of evidence would be required 
to reopen a previously denied claim.  For example, he 
contended to have received treatment shortly after discharge, 
a fact which if substantiated would show continuity of 
symptoms that had not previously been demonstrated.  
Moreover, from the notice letters received on the underlying 
service connection claim for the low back, a reasonable 
person would have understood the need to submit any evidence 
addressing current back problems, in-service back problems, 
and statements relating the two.  Therefore, any notice 
deficiency on this issue has not affected the essential 
fairness of the adjudication.   
 
The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  As 
an initial matter, service treatment reports are of record.  
However, a response from the National Personnel Records 
Center (NPRC), dated in October 1991, indicates that there 
are no additional service treatment records available, and 
that any other records that may have existed may have been 
destroyed in a 1973 fire.  Under such circumstances, there is 
a heightened duty to search for medical information from 
alternative sources in order to reconstruct the SMRs.  Jolley 
v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992).  The Board is also 
under a duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
Prior to issuing its decision, the RO made additional 
requests to the NPRC to obtain any available service 
treatment records.  However, the NPRC reported that no 
additional records could be found.  See NPRC responses, dated 
in April 2004; May and October of 2005.  In February 2006, 
the RO contacted the Veteran and notified him that no 
additional service treatment records were available.  The RO 
requested that he provide any medical or lay evidence in 
support of his claims.  Therefore, the Board finds that the 
RO has satisfied its duty to assist under Cuevas v. Principi, 
3 Vet. App. 543, 548 (1992).

It appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
and non-VA medical records, and SSA records.  In this regard, 
the claims files include responses from the Syracuse VAMC 
(for the period prior to 1988), and Dr. H (private 
physician), which essentially indicate that they had no 
records for the Veteran.  

With regard to the claim to reopen, as the Board has 
determined that new and material evidence has not been 
presented, a remand for an examination and/or an etiological 
opinion is not required to decide the claim.  See 38 U.S.C.A. 
§ 5103A(f) (West 2002).  

With regard to the claim for a back disability, the Veteran 
has not been afforded an examination, and an etiological 
opinion has not been obtained.  Under McLendon v. Nicholson, 
20 Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

The Veteran's service treatment reports do not show any 
relevant complaints, treatment, or findings of hearing loss, 
providing evidence against the claim.  Therefore, the second 
McLendon criterion is not satisfied.  

With regard to the third McLendon criterion, the earliest 
medical evidence of hearing loss in either ear is dated in 
1966, there is a post-service history of exposure to loud 
noise during employment in construction, and there is no 
competent evidence to show that hearing loss is related to 
service, which ended in 1957.  Therefore, an etiological 
opinion need not be obtained.  McLendon; see also 38 C.F.R.  
§ 3.159(c)(4) (2008); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).   


ORDER

New and material evidence not having been received to reopen 
the claim for service connection for bilateral hearing loss, 
the appeal is denied.  

New and material evidence not having been received to reopen 
the claim for service connection for a back disability, the 
appeal is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


